Where the sole ground of a petition for certiorari is that the judgment of the inferior court is contrary to the evidence, the judgment of the superior court overruling the certiorari will not be reversed where it appears that the evidence is conflicting.
                         DECIDED APRIL 30, 1949.
The defendant, LeRoy Austin, was arrested and tried in the Recorder's Court of the City of Atlanta for violating the following ordinance (Code, City of Atlanta, 1942, § 66-201): "It shall be unlawful for any person to act in a violent, turbulent, quarrelsome, boisterous, indecent or disorderly manner, or to use profane, vulgar or obscene language, or to do anything tending to disturb the good order, morals, peace or dignity of the city." The defendant was convicted, and petitioned the Superior Court of Fulton County for a writ of certiorari. His petition was sanctioned, but upon a hearing the court overruled the certiorari, and that judgment is excepted to.
The petition for certiorari assigned error on the ground that the judgment was contrary to law and to the evidence. No reason was given why the judgment was contrary to law.
Officer Pearl Martin, a City of Atlanta policeman and witness for the city, testified: "I saw him lying in that prone position like he [the accompanying officer] said and went over and had to shake him twice, tapped him on the shoulder and shook him a little, and he sprang up and grabbed me here (indicating his shoulder) struck me on the side of the face, and I ducked and when I did I had to hit him with my first, and knocked him up on the porch. Then I saw what was going to happen and got my blackjack out; in the struggle I lost it and it fell down on the floor but I retrieved it after this officer came over. Q. Then did you arrest him? A. Yes; we had to subdue him in order to get him in the automobile. One thing he did say to me when he woke up, he said, `What the hell is going on here?' and I said, `It's the police.' He said `God damn the police,' and he swung up an grabbed me. Q. It is true you were passing along with the other officer and happened to see the defendant lying on the porch? A. Yes, after this colored woman told us about his being there . . his feet were out in the alley. The steps are very short and his head was on the porch and his feet in the alley; he was down the porch steps in a prone position on his back." (Italics ours.) Another officer, who was with Martin on the occasion in question, substantiated his testimony and also testified: "Well, I looked over and asked the woman, did he live there, and she said, `No, he didn't.' Thereupon Officer *Page 200 
Martin got out of the car and approached the man to see what was the matter with him. We didn't know. A lot of times we find them drunk or stabbed, and he tapped the fellow on the shoulder and said, `Hey boy, this is the police; what's the matter with you?' This officer further testified: "He [the defendant] was very disorderly all the time, cursing the God damn police, and told me he was going to kill me, refused to get in the car, resisted arrest in every way possible; kicked me on the leg, and when we got to the car it started all over again." This officer also testified: "If he [the other officer] had failed to go over and investigate it, it would have been a gross neglect of duty to see a person lying in a prone position like that, and in my capacity as an officer to pass without investigating it; and we had no intention at that time of locking him up." There was other evidence that the defendant was drunk. The defendant's statement is as follows. "I got off from work at five o'clock or five-thirty and came through town and bought two records at a record shop, and went from there to a whisky store and bought a half pint of Shenley's Red Label and went by my sister's, left there, and went home and taken a jigger of that whisky at home, and left home and my wife and two children and went back around to my sister's; so I sat down in the glider and went to sleep, and when I woke up I never did get to myself, and they were beating me across the face and on the head, and the only thing I remember is when they were sewing my head up that night in Grady [Hospital] is the only thing I remember." The defendant introduced witnesses who corroborated this statement. The recorder, however, seems to have accepted the testimony of the witnesses for the city and found the defendant guilty as charged. We think that the evidence authorized such a judgment of guilty. See, in this connection, Holcombe v. State, 54 Ga. App. 213
(187 S.E. 599). It follows, therefore, that the court did not err in overruling the certiorari, as no error of law appears.
Judgment affirmed. Gardner J., concurs. Townsend, J., concursspecially.